           Case 3:21-cv-00300-KAD Document 6 Filed 03/10/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 Jonathan L. Hull                                  )    3:21-CV-00300 (KAD)
        Plaintiff,                                 )
                                                   )
         v.                                        )
                                                   )
 Amanda R. Hull, et al,                            )
      Defendants.                                  )    March 10, 2021

                                  ORDER DISMISSING CASE

Kari A. Dooley, United States District Judge

        Pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) the Court shall dismiss a case “at any time if the

court determines that . . . the action or appeal is frivolous[.]” A claim is frivolous if it is without

legal or factual basis. Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998).

“[D]istrict courts may dismiss a frivolous complaint sua sponte even when the plaintiff has paid

the required filing fee,” and even where Section 1915 was never invoked. Fitzgerald v. First E.

Seventh St. Tenants Corp., 221 F.3d 362, 364 (2d Cir. 2000) (per curiam); see also Storm-Eggink

v. Gottfried, 409 F. App’x 426, 427 (2d Cir. 2011) (summary order) (“A district court has the

inherent authority to dismiss an action as frivolous, regardless of whether the plaintiff has been

granted leave to proceed in forma pauperis.”).

        Plaintiff Jonathan Hull brings this case pro se against his ex-wife Amanda Hull and his

former in-laws, Karen and Jon Martel. He describes his claims as ongoing since 2015 and simply

refers the Court to a prior case he commenced in this district by docket number as the basis for his

claims. Although he cites an incorrect docket number, the Court has located Plaintiff’s prior case

at 3:18-cv-310 (JCH). And Plaintiff did indeed bring claims against these defendants in the prior

action. The prior action involved many other defendants as well and a very broad array of

allegations. In this matter, Plaintiff asserts federal question subject matter jurisdiction and cites 18
          Case 3:21-cv-00300-KAD Document 6 Filed 03/10/21 Page 2 of 3




U.S.C. § 16 “Hate Crime (Kidnapping is a crime of violence, and therefore falls within Hate Crime

Statute),” 18 U.S.C. § 1201 Kidnapping and the Fourteenth Amendment to the United States

Constitution.

       As was previously explained to Plaintiff in the prior action, “crimes are prosecuted by the

government, not by private parties.” Hill v. Didio, 191 F. App’x 13, 14–15 (2d Cir. 2006)

(summary order). The court dismissed with prejudice, inter alia, Plaintiff’s claims of “kidnapping

(which is a hatecrime as it was done through racial hatred of Jonathan L. Hull).” Hull v. Martel,

3:18-cv-310 (JCH), ECF No. 49 at 14, adopted by, October 12, 2018 Order, ECF No. 50. The court

further cautioned Plaintiff that if he amended his complaint in the prior action (which he did not

do), he could face sanctions if he re-pleaded violations of the penal code to include claims of

kidnapping and kidnapping as a hate crime. Id. at 42. In the prior action, the Plaintiff also asserted

various constitutional claims pursuant to 42 U.S.C. § 1983. However, as he does in this matter, he

asserted these claims against persons and entities that are not “state actors” and who were not,

therefore properly sued under Section 1983. Again, the court previously explained, “[t]o state a

claim under § 1983, a plaintiff must allege that defendants violated plaintiff’s federal rights while

acting under color of state law.” McGugan v. Aldana-Bernier, 752 F.3d 224, 229 (2d Cir. 2014).

The court then dismissed with prejudice the Section 1983 claims against, inter alia, Jon and Karen

Martel, the defendants named herein. Hull, 3:18-cv-310 (JCH), ECF No. 49 at 22–23. And

although Amanda Hull had been dismissed from the prior action before the Co urt dismissed these

claims, the law and reasoning is equally applicable to Amanda Hull in this action. The Plaintiff’s

spartan additional allegations, “Amanda R. Hull, Jon Martel, and Karen Martel have prevented

two minor children from seeing their father for 9 months. As part of a hate crime, criminal

consipircy (sic) with domestic terrorist -kkk/neo nazi-organizations and local and state government




                                                  2
          Case 3:21-cv-00300-KAD Document 6 Filed 03/10/21 Page 3 of 3




officials – long history of abuse by defendants and at residence,” (ECF No. 1 at 5), do not revive

his prior claims nor state a claim for relief that can be granted now.

       For the foregoing reasons, the Court dismisses this matter as frivolous pursuant to 28

U.S.C. § 1915(e)(2)(B)(i). The Clerk of the Court is directed to close this case.



       SO ORDERED at Bridgeport, Connecticut, this 10th day of March 2021.


                                               /s/ Kari A. Dooley
                                              KARI A. DOOLEY
                                              UNITED STATES DISTRICT JUDGE




                                                 3
